Case 1:18-cv-05628-SJ-ST Document 35 Filed 08/23/19 Page 1 of 2 PageID #: 510



     John J. Thompson, Esq.
     Jones Law Firm, P.C.
     450 7th Avenue, Suite 1408
     New York, NY 10123
     (212) 258-0685
     John.t@joneslawnyc.com

     August 23, 2019
     Judge Sterling Johnson, Jr.
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201

            Re:     Hammock v. Moving State to State, LLC et al.,
                    No. 1:18-cv-05628-SJ-ST: Status Report

              By Status Report Order dated July 18, 2019, the Court has directed us,
     counsel for the Plaintiff Corey Hammock, to file a brief status report with the Court
     by August 23, 2019. As part of a consent order filed in United States v. Yarin Nadel
     et al., Civil Action No. 1:19-cv-01578-MKB-CLP, the directors and/or owners of
     Defendant Moving State to State, LLC recently delivered our client’s property.
     These individuals did not wait for the Court to rule on the Plaintiff’s Motion to
     Approve Consent Judgment (Dkt. No. 34) (requesting that the Court issue a
     proposed order allowing the Defendants to return the property at issue). The Court
     may find that this renders the motion moot.

             Our client is now in the process of confirming that there are no missing or
     damaged items. Now that the status of the property at issue in this case has been
     resolved, we submit that the Plaintiff is prepared for a damages inquest. We also
     plan to move to amend the caption in this case (and/or move to amend the
     Complaint) to add Yarin Nadel and Michael Nadel as named defendants in this
     Action.

     Dated: August 23, 2019                        Respectfully Submitted,

                                                   _____________________
                                                   John J. Thompson, Esq.
                                                   Jones Law Firm, P.C.




                                    www.joneslawnyc.com
Case 1:18-cv-05628-SJ-ST Document 35 Filed 08/23/19 Page 2 of 2 PageID #: 511



                                         450 7th Avenue, Suite 1408
                                         New York, NY 10123
                                         (212) 258-0685
                                         john.t@joneslawnyc.com         ,       .
                                         Attorneys for Plaintiff




                                www.joneslawnyc.com
                                                                       Page 02
